

113 HR 3679 IH: To amend the Patient Protection and Affordable Care Act to prohibition on payment of bonuses and pay increases for executives of a State Exchange funded through Federal grants, and for other purposes.
U.S. House of Representatives
2013-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3679IN THE HOUSE OF REPRESENTATIVESDecember 9, 2013Mr. Gardner (for himself and Mr. Coffman) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to prohibition on payment of bonuses and pay increases for executives of a State Exchange funded through Federal grants, and for other purposes.1.Prohibition on payment of bonuses and pay increases for Exchange executivesSection 1311(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(a)) is amended by adding at the end the following new paragraph:(6)Prohibition on payment of bonuses and pay increases for Exchange executivesThe Secretary shall provide that no funds under a grant under this section may be used for a bonus or pay increase (beyond the level of compensation in effect as of October 1, 2013) for a chief executive officer, chief information officer, chief operating officer, or similar executive with respect to the operation of an Exchange on or after October 1, 2013..